Citation Nr: 0903173	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
neurodermatitis on the face with scarring.

2.  Entitlement to a compensable evaluation for 
neurodermatitis on the forearms.  

3.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 to April 1992.  

These claims came before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in Cleveland, Ohio certified 
this appeal to the Board for appellate review.  This matter 
was remanded in April 2008.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's appeal initially included a claim for 
entitlement to an increased evaluation for neurodermatitis of 
the face and forearms.  However, in a statement of the case 
issued in January 2006, the RO separated that claim into two: 
entitlement to an increased evaluation for neurodermatitis of 
the face and entitlement to an increased evaluation for 
neurodermatitis of the forearms.  The Board has thus 
recharacterized the veteran's appeal to include these as two 
separate claims.  

The veteran testified at a hearing before the Board in 
January 2008.  

An April 2006 substantive appeal was also received with 
regard to service connection for toenail fungus and acne and 
moles.  In a January 2008 Board decision, the Board granted 
service connection for acne and moles and denied service 
connection for toenail fungus.  As such, the service 
connection claims are no longer in appellate status.


FINDINGS OF FACT

1.  The veteran's neurodermatitis on the face is not 
productive of visible or palpable tissue loss, gross 
distortion, asymmetry of two features or paired set of 
features, or four or five characteristics of disfigurement, 
nor is neurodermatitis on the face productive of scars that 
cause limited motion, or scars that cause limited function.

2.  Prior to September 3, 2005, the veteran's neurodermatitis 
on the arms does not involve at least 5 percent of the entire 
body, or 5 percent of exposed areas; involve an area of 144 
square inches or 929 square centimeters or greater; require 
treatment such as therapeutic doses of corticosteroids or 
other immunosuppressive drugs; result in scarring that is 
unstable is tender or painful on examination or objective 
demonstration; or result in any limitation of any body part 
affected.

3.  From September 3, 2005, the veteran's neurodermatitis on 
the arms involves at least 5 percent of the entire body.  

3.  The veteran's sinusitis is not productive of three or 
more incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
nor more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for neurodermatitis on the face have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7800-7828 (2008).

2.  The criteria for a compensable evaluation for 
neurodermatitis on the forearms have not been met prior to 
September 3, 2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7801-06, 7813 (2008).

3.  From September 3, 2005, the criteria for a 10 percent 
evaluation (but not higher) for neurodermatitis on the 
forearms have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7801-06, 7813 (2008).

4.  The requirements for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97 Diagnostic Codes 
6502, 6510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In May 2005, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in May 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was remanded 
in April 2008, and thereafter, the RO issued another VCAA 
letter to the veteran in June 2008.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that she had actual knowledge of the 
rating element of the claim.  

In addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2008.  

The Board acknowledges that the VCAA letter sent to the 
veteran in May 2005 does not meet the requirements of 
Vazquez-Flores.  However, another letter that does meet such 
requirements was issued in June 2008.  Following the issuance 
of that letter, the claim was readjudicated and a 
supplemental statement of the case was issued in October 
2008, thus curing the timing defect.  See Mayfield, 444 F.3d 
1328; Pelegrini, 18 Vet. App. 112 (2004).  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains March 2003 and September 2005 reports of VA 
examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 square 
centimeters) are rated 20 percent disabling.  Scars in an 
area or areas exceeding 72 square inches (465 square 
centimeters) are rated 30 percent disabling.  Scars in an 
area or areas exceeding 144 square inches (929 square 
centimeters) are rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater, are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7804 also directs the rater to see 
38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  

Diagnostic Code 7813 provides that dermatophytosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118. 

Increased Rating for Neurodermatitis on the face with 
scarring

A March 1993 rating decision granted service connection for 
residuals skin condition with history herpes simplex and 
assigned a noncompensable disability rating under Diagnostic 
Code 7804, effective April 21, 1992.  A January 2006 
statement of the case assigned a 30 percent disability rating 
for neurodermatitis on face with scarring under Diagnostic 
Code 7800, effective July 19, 2001.

The veteran underwent a VA examination in March 2003.  She 
stated that she contracted herpes simplex in 1987.  She 
reported adult onset acne with residual scars, claimed as 
neurotica, were present since 1988.  She claimed that stress 
caused the problem.  She denied any functional impairments, 
although she reported a history of lost work time.  She 
stated that, functionally, she was able to perform pretty 
much all activities, except moving the furniture.  

Upon physical examination, the veteran had healed scars on 
her face, not disfiguring, not tender, without ulceration 
adherence and no keloid formation or functional limitation.  
There was no hypo or hyperpigmentation.  There were no burn 
scars.  The examiner diagnosed herpes simplex with residual 
non disfiguring scars currently quiescent.  

The veteran underwent another VA examination on September 3, 
2005.  She reported neurotic excoriation and moles on the 
face.  She stated that she had oozing, crusting and shedding 
occurring monthly and lasting a couple of weeks.  She 
reported 2 to 3 attacks over the previous year.  She denied 
any functional impairment, and she had no lost time from work 
because of her skin condition.  

Upon physical examination, there was evidence of 
hypopigmented, depressed scar formation.  These were 
disfiguring and more than 6 square inches.  The percentage of 
the involvement was approximately 20 percent of the exposed 
area, and the relation to the total body area was about 3 
percent.  There was no evidence of hyperpigmentation.  There 
was no evidence of crusting or exfoliation, tissue loss or 
induration, burn scar, evidence of inflexibility, evidence of 
limitation of motion, or evidence of abnormal texture.  The 
skin condition was not a manifestation of a systemic disease 
or manifestation of a nervous condition.  The examiner 
diagnosed neurodermatitis.  

VA outpatient treatment records dated in September 2005 
reflect that the veteran reported sores on the left side of 
her mouth for a month, which were sore and sometimes were 
throbbing.  

The veteran's head, face or neck has not been noted to have 
such symptoms as visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or pairs sets 
of features.  For example, the September 2005 VA examiner 
noted that there was no tissue loss.  Additionally, although 
there was hypopigmented, depressed scar formation in an area 
exceeding six square inches, there is no evidence of the 
other characteristics of disfigurement.  For example, the 
September 2005 VA examiner found no evidence of abnormal skin 
texture, induration or inflexibility.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for her neurodermatitis on the face.  The effect of her 
neurodermatitis on the face on her ability to hold employment 
appears to be contemplated by the currently assigned 30 
percent rating.  Therefore, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Increased Rating for Neurodermatitis on the forearms

A March 1993 rating decision granted service connection for 
residuals skin condition with history herpes simplex and 
assigned a noncompensable disability rating under Diagnostic 
Code 7804, effective April 21, 1992.  A January 2006 
statement of the case continued a noncompensable disability 
rating for neurodermatitis of bilateral forearms under 
Diagnostic Code 7813-7805, effective August 30, 2002.

As noted above, the veteran underwent a VA examination in 
March 2003 and denied any functional impairments from herpes 
simplex and adult onset acne with residual scars.  The 
examiner diagnosed herpes simplex with residual non 
disfiguring scars currently quiescent.  

The veteran underwent another VA examination on September 3, 
2005.  She reported neurotic excoriation and moles on the 
forearms.  She stated that she had oozing, itching, crusting 
and shedding in the areas occurring monthly and lasting a 
couple of weeks.  She reported 2 to 3 attacks over the 
previous year.  She stated that she was given topical 
medication.  She denied any functional impairment, and she 
had no lost time from work because of her skin condition.  

Upon physical examination, there were skin lesions on the 
forearms of more than 6 square inches.  The lesions were 
hypopigmented and disfiguring.  The percentage of the 
involvement was approximately 10 percent of the nonexposed 
area, and the relation to the total body area was about 5 
percent.  There was no evidence of hyperpigmentation, 
crusting, inflexibility, exfoliation, tissue loss, abnormal 
texture, limitation of motion, or burn scar.  The skin 
lesions were not manifestations of a systemic disease or 
manifestations of a nervous condition.  The examiner 
diagnosed neurodermatitis.  The examiner noted that there was 
no functional limitations in regards to the scars.  

VA outpatient treatment records dated in June 2008 reflect 
that the veteran complained of a patchy light colored rash on 
her forearms, worse during spring and summer with high 
humidity and sweating.  She had no other complaints of 
scaling, infection, or ulceration.  The examiner noted salmon 
colored macules intermixed with hypopigmented macules.  The 
examiner assessed pityriasis versicolor.  

As noted above, the veteran's neurodermatitis on the forearms 
has been rated under Diagnostic Code 7813, which evaluates 
conditions based on scars or dermatitis, depending upon the 
predominant disability (Diagnostic Codes 7801-7806).  Prior 
to September 3, 2005, there is a complete absence of any 
competent or objective medical evidence on file which shows 
that this neurodermatitis on the forearms results in a scar 
that is deep, unstable, painful, that it loses its covering 
repeatedly, covers an area of 144 square inches or greater, 
or that it adversely affects any function.  Therefore, a 
compensable rating under Diagnostic Code 7813 is not 
warranted.  The Board has also determined that there is no 
other diagnostic code which could provide a compensable 
rating for the veteran's neurodermatitis on the forearms.  
See Schafrath, 1 Vet. App. at 592-593.

As noted above, the September 3, 2005 VA examination reflects 
that the veteran's neurodermatitis on the forearms involves 
approximately 10 percent of the nonexposed area, and the 
relation to the total body area is about 5 percent.  Thus, 
there is evidence of dermatitis that involves at least 5 
percent, but less than 20 percent, of the entire body, and at 
least 5 percent, but less than 20 percent, of exposed areas 
affected.  Thus, a 10 percent disability rating should be 
assigned effective September 3, 2005.  To that extent, the 
appeal is granted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization. Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards. In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Increased Rating for Sinusitis

Criteria & Analysis

A March 1993 rating decision granted service connection for 
sinusitis and assigned a noncompensable disability rating 
under Diagnostic Code 6510, effective April 21, 1992.  A 
January 2006 statement of the case assigned a 10 percent 
disability rating under Diagnostic Code 6510, effective May 
8, 2002.

Under Diagnostic Code 6510, a 10 percent rating is assigned 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A Note to the 
General Rating Formula for Sinusitis provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

The veteran underwent a VA examination in March 2003.  She 
reported a history of sinusitis dating back to 1987.  She 
stated that this occurred approximately 12 times per year and 
lasted about one week.  She reported that she was usually not 
required to be in a bed or be treated by a physician during a 
sinus attack.  She denied headaches.  She reported watery 
eyes and a burning sensation in the sinus area.  She stated 
that she lost many days of work from this condition.  

Upon physical examination, the veteran's eyes were normal, 
with essentially unremarkable fundi examination.  The 
veteran's ears, nose and throat were normal, without evidence 
of exudates.  Uvula was midline.  No lesions were identified.  
There was some nasal congestion.  The examiner diagnosed 
rhinitis.  

VA outpatient treatment records dated in September 2004 
reflect that the veteran was assessed with vasomotor 
rhinitis.  

The veteran underwent another VA examination in September 
2005.  She denied needing any bed rest or treatment by a 
physician during a sinus attack.  She reported headaches with 
the sinus attacks.  She denied requiring antibiotic therapy.  
She stated that the condition interfered with breathing 
through her nose.  She reported hoarseness of the voice.  She 
stated that she lost approximately 4 months from work because 
of this condition.  She denied any functional impairment as a 
result of her sinus condition.  

Upon physical examination, there was evidence of mild 
tenderness in the maxillary sinuses.  There was evidence of 
left nasal obstruction at 15 percent.  There was no evidence 
of drainage or discharge.  There was evidence of crusting in 
the left nostril.  There was no evidence of septal deviation.  
The examiner diagnosed sinusitis with left mild nasal 
obstruction.  

VA outpatient treatment records dated in May 2008 reflect 
that the veteran was assessed with acute sinusitis.  

The record reveals no medical evidence that the veteran had 
incapacitating episodes as defined by the rating criteria.  
Further, there is no evidence that the veteran was on an 
antibiotic regime for four weeks or more.  The Board notes 
that while the veteran related that her sinuses bothered her 
since 1987, the medical evidence contemporaneous to the claim 
reflects that there are no objective medical findings which 
indicate headaches, pain, purulent discharge or crusting 
occurring three to six times per year.  Thus, the evidence of 
record shows the veteran's sinusitis more nearly approximates 
a 10 percent evaluation rather than the higher, 30 percent 
evaluation.  38 C.F.R. § 4.3, 4.7.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  Sinusitis 
symptomatology is contemplated by Diagnostic Codes 6510-6514, 
with the rating criteria being the same for each Diagnostic 
Code.  Additionally, Diagnostic Code 6502 for a deviation of 
nasal septum has a maximum disability rating of 10 percent; 
therefore, the veteran could not receive a higher rating than 
her current 10 percent under this Diagnostic Code.  Moreover, 
such requires 50 percent obstruction in both nasal passages 
or total obstruction on one side.  Such is not shown by the 
evidence.  Thus, after review, the Board observes that no 
other diagnostic code provides for a higher rating based on 
the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating is 
not met.




ORDER

An evaluation in excess of 30 percent for neurodermatitis on 
the face with scarring is not warranted.

A compensable evaluation for neurodermatitis on the forearms 
is not warranted prior to September 3, 2005.  

A 10 percent evaluation for neurodermatitis on the forearms 
effective September 3, 2005 is warranted.  

An evaluation in excess of 10 percent for sinusitis is not 
warranted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


